 

Exhibit 10.7

 

STRATEGIC SERVICES AGREEMENT

 

This Agreement is made on this 16th day of July, 2020 by and between Deerfield
Healthcare Technology Acquisitions Corp., a Delaware corporation (the
“Company”), and Christopher Wolfe (the “Strategic Consultant”) The Company and
Strategic Consultant are sometimes hereinafter referred to singly as the “Party”
and collectively as the “Parties.”

 

WHEREAS, the Strategic Consultant is being appointed by the Company to offer
certain professional services as per requirements of the Company, on the terms
and conditions as set forth below:

 

NOW, THEREFORE, in consideration of the mutual covenants as set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.Services

 

The Strategic Consultant shall be appointed by the Company in the capacity of
“Chief Financial Officer” to render professional services as requested by the
Company from time to time.

 

2.Term

 

The term of the Agreement shall commence on the date the securities of the
Company are first listed on The Nasdaq Capital Market, pursuant to a
Registration Statement on Form S-1 filed with the Securities and Exchange
Commission (the “Registration Statement”) and shall continue until the earlier
of the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement),
unless terminated earlier by either Party pursuant to Section 3 below. During
the term of the Agreement, the Strategic Consultant shall report to the
President and Chief Executive Officer of the Company.

 

3.Termination

 

The Company or the Strategic Consultant may terminate this Agreement by giving
15 days’ prior written notice to the other Party; provided that either Party may
terminate this Agreement immediately upon written notice to the other Party in
the event of a material breach of this Agreement by such other Party. Upon such
termination, the obligations of both Parties shall come to an end (except those
obligations that expressly survive the termination of this Agreement) and the
Strategic Consultant shall immediately hand over to the Company, all documents,
papers, data, confidential information or any other information obtained by him
during the course of the Agreement and shall fully co-operate with the Company
to ensure a smooth and orderly transition of information, data and records to
the Company.

 

The Company shall be relieved of any obligation to pay the Strategic Consultant
for any services except for those, which may have been performed up to the date
of termination.

 

4.Relationship

 

The Strategic Consultant shall perform the services hereunder as an independent
contractor. Except as specifically set forth herein, nothing contained in this
Agreement shall be construed as creating a contract of employment or fiduciary
relationship or partnership among the Parties. This Agreement does not authorize
the Parties to assume, create or undertake any obligation of any kind expressed
or implied, on behalf of or in the name of any of the other Party without
express written consent. The Strategic Consultant shall not have any right or
authority to accept any service of process or to receive any notices on behalf
of the Company or to enter into any commitments, undertakings or agreements
purporting to obligate the Company in any way or to amend, modify or vary any
existing agreements to which the Company is or shall be a party.

 



1

 

 

5.Compliance with Local Laws

 

The Strategic Consultant will be responsible for legal and statutory compliance
with local laws, taxation and any other business of other laws or any other
country to which he may be deputed. The Strategic Consultant will indemnify the
Company all costs, including any interest, penalties and legal expenses and fees
that the Company may incur as a result of non-compliance with any laws or acts
as applicable to an independent service provider.

 

6.Taxes and Insurance

 

The Strategic Consultant shall be responsible for charging in the invoice and
payment of any indirect taxes after recovery from the Company as required by the
regulations. All payments to the Strategic Consultant shall be subject to
applicable United States federal, state and local taxes.

 

The Strategic Consultant shall be solely responsible for obtaining medical,
accident and insurance policies and the Company shall have no obligation or
liability with respect to any expenses incurred by the Strategic Consultant
relating to the above-referred risks.

 

7.Compensation

 

In consideration for the services to be performed hereunder, the Company shall
pay to the Strategic Consultant the sum of $7,500 per month during the term of
this Agreement. Additionally, the Company will reimburse the Consultant for any
business expenses, including pre-approved travel-related expenses, incurred in
connection with the provision of services hereunder, in accordance with the
Company’s standard policies and procedures in effect from time to time.

 

8.Confidentiality

 

During the term of this Agreement and thereafter at all times, the Strategic
Consultant shall keep strictly confidential all non-public information regarding
the Company and its business, including information regarding any transactions
or proposed transactions, records and information received by him from the
Company and/or developed or prepared by him or by his staff or sub-contractors,
if any, pursuant to this Agreement. Strategic Consultant will sign a
confidentiality agreement before commencing on any assignment if desired by
Company.

 

9.Performance

 

Failure on part of the Company, at any time, to require performance of any
provisions of the obligations of the Strategic Consultant set forth in this
Agreement, shall not affect the right to require full performance thereof at any
time thereafter.

 

10.Engagement

 

This Agreement is executed based on the individual professional expertise of the
Strategic Consultant and the Strategic Consultant agrees not to assign this
Agreement or any rights or obligations hereunder, to any third party without
prior written consent of the Company

 

11.Amendment

 

No modification, deletion, amendment or variation of any term or provision of
this Agreement shall be of any force or effect, unless stated in writing and
signed by the parties, or in case of a waiver, signed by the party granting the
waiver. No verbal agreement or understanding or conduct of any nature relating
to the subject matter hereof shall be considered valid and enforceable.

 



2

 

 

12.Indemnification

 

Subject to Section 14 below, the Strategic Consultant shall be entitled to
indemnification by the Company pursuant to an Indemnification Agreement being
entered into between the Company and the Strategic Consultant on or about the
date hereof.

 

13.Other Obligations

 

The Strategic Consultant represents and warrants to the Company that he
currently is under no contract or agreement, nor has Subcontractor previously
executed any documents whatsoever with any other person, firm, association, or
corporation that will, in any manner, prevent the Strategic Consultant from
providing the services contemplated under this Agreement.

 

14.Waiver

 

The Strategic Consultant understands that, in connection with the Company’s
planned initial public offering (the “IPO”), the Company intends to establish a
trust fund (the “Trust Fund”), initially in an amount expected to be
$125,000,000, for the benefit of the Company’s public stockholders and that the
Company may disburse monies from the Trust Fund only under the limited
circumstances to be set forth in the prospectus for the IPO. The Strategic
Consultant hereby agrees that he does not have any right, title, interest or
claim of any kind in or to any monies in the Trust Fund (“Claim”) and waives any
Claim he may have in the future as a result of, or arising out of, any services
provided to the Company hereunder and will not seek recourse against the Trust
Fund for any breach by the Company of this Agreement or for any other reason.
This section shall survive the termination of this Agreement for any reason.

 

15.Miscellaneous

 

(a)                Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the Strategic
Consultant’s engagement by the Company, and the other subject matters contained
herein, expressly superseding all prior written, oral or implied agreements and
understandings.

 

(b)                Waiver. The waiver by any party of any breach of any covenant
or condition of this Agreement shall not be construed as a waiver of any
subsequent breach of such covenant or condition or of the breach of any other
restrictive covenant or condition contained in this Agreement.

 

(c)                Headings. Any section or paragraph title or caption contained
in this Agreement is for convenience only, and in no way defines, limits or
describes the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                Successors. The Company may assign the rights and benefits
given to it in this Agreement. This Agreement shall also survive any sale of
assets, merger, consolidation, or other change in the corporate structure of the
Company. The duties of the Contractor hereunder are personal in nature and,
therefore, may not be assigned.

 

(e)                Severability. If any term, condition, or provision of this
Agreement shall be found to be illegal or unenforceable for any reason, such
provision shall be modified or deleted so as to make the balance of this
Agreement, as modified, valid and enforceable to the fullest extent permitted by
applicable law.

 



3

 

 

(f)                 Amendment or Modifications. This agreement shall not be
amended, revoked, altered or modified in whole or in part, except by an
agreement in writing signed by the parties.

 

(g)                Governing Law. All questions relating to the interpretation,
performance or breach of this Agreement shall be governed by the law of the
State of Delaware.

 

(h)                Construction. This Agreement shall not be construed against
any party by reason of the fact that the party may be responsible for the
drafting of this Agreement or any provision hereof.

 

(i)                 Knowledge of Rights and Duties. The parties have carefully
reviewed and completely read all of the provisions of this Agreement and
understand and have been advised that they should consult with their own legal
counsel for any and all explanations of their rights, duties, obligations and
responsibilities hereunder.

 

(j)                 Survival. The provisions of Sections 3 through 15 of this
Agreement shall survive the termination or expiration, for any reason, of this
Agreement.

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates below
indicated.

 

  DEERFIELD HEALTHCARE TECHNOLOGY ACQUISITIONS CORP.          By:  /s/ Steven
Hochberg   Name:  Steven Hochberg   Its:  President and Chief Executive Officer
         STRATEGIC CONSULTANT          By:  /s/ Christopher Wolfe    Name: 
Christopher Wolfe

 

 

 





 